Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following: 
In line 2 recites “comprising;” and should replace the semi-colon with a colon to be “comprising: [[;]]”. 
In line 9 recites “comprises;” and should replace the semi-colon with a colon to be “comprises: [[;]]”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uponor Innovation AB (DE 202015105417 hereinafter “Uponor”).
In regard to claim 1, Uponor discloses a fitting (Fig. 1) for making a metallic connection with a metal pipe (Fig. 1 and see note below),
a basic body made of metal (Fig. 1, at MR and in [0010] of the English translation discloses MR is made of metal), comprising:
at least one supporting body made of metal (Fig. 1, at AS2 and in [0010] of the English translation discloses AS2 is made of metal) and formed in one piece with the base body for insertion into a pipe end (Fig. 1, MR and AS2 are formed as one piece) and
with at least one pressing sleeve (Fig. 1, PH2) connected to the basic body (Fig. 1, PH2 is connected to MR at N2) and made of metal for receiving the pipe end (Fig. 1 and in [0020] of the English translation discloses PH2 is made of metal),
wherein the support body and the pressing sleeve are designed for radial pressing (Fig. 3 shows radial compression by pressing tool PW over PH2 and AS2),
wherein, 
the supporting body comprises: 
a first sealing section arranged at the distal end (See image below) and having at least one radially encircling and radially outwardly projecting sealing tooth (See image below, one of the indicated teeth in the indicated first sealing section),
a retaining region (Fig. 1, LGB) adjoining the first sealing section in the axial direction (See image below) and having retaining teeth distributed around the circumference and extending axially (In [0021] of the English translation discloses LGB as a longitudinally grooved area, therefore, between each groove defines a tooth and LGB can be interpreted as teeth),
a second sealing section (See image below) adjoining the retaining area in the axial direction (See image below) with at least one radially circumferential and radially outwardly projecting sealing tooth (See image below, one of the indicated teeth in the indicated second sealing section) and 
wherein the supporting body and the pressing sleeve are able to obtain by means of the sealing teeth a metallic seal with a metal pipe without any additional soft seal (See image below, indicated teeth are capable of obtaining a metallic seal with any additional soft seal. See note below.).

    PNG
    media_image1.png
    403
    638
    media_image1.png
    Greyscale

It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2114. In this case, the following are functional recitations and statements of intended use:
In lines 1-2 recites “for making a metallic connection with a metal pipe” is a statement of intended use for connecting to a metal pipe which does not serve to patently distinguish the claimed structure over the structure Uponor since the socket defined by PH2 and MR of Uponor is capable of connecting to metal pipes.
In lines 21-22 recites “able to obtain by means…without any additional soft seal” is a functional recitation that does not serve to patently distinguish the claimed structure over the structure Uponor since MR at LGB and V are capable of obtaining a metallic seal against the inner surface of a metal pipe without any additional seals.
In regard to claim 2, Uponor discloses the fitting according to claim 1, characterized in that 
the first sealing section and the second sealing section each have two spaced peripheral sealing teeth (See image attached to claim 1 above, there are at least two teeth in each of the indicated first sealing section and second sealing section).
In regard to claim 4, Uponor discloses the fitting according to claim 1,
wherein
	the at least one pressing sleeve has a cylindrical inner contour (Fig. 1, inner surface of PH2 is cylindrical) and a sectionally cylindrical outer contour (Fig. 1, the outer surface of PH2 has at least one section that is cylindrical and can be interpreted as sectionally cylindrical),
	wherein a first portion is formed centrally in the axial direction (Fig. 1, a first portion can be defined at MR which is central in the axial direction), a second portion is formed adjacent in the distal direction (Fig. 1, a second portion can be defined at OR2 that is distal from MR), and a third portion is formed adjacent opposite to the distal direction (Fig. 1, a third portion can be defined at OR1 which is adjacent opposite the distal direction),
	wherein the material thickness of the centrally arranged section is greater than the material thickness of the adjacent sections (Fig. 1, the thickness at MR is greater than the thickness at OR1 and OR2).
In regard to claim 5, Uponor discloses the fitting according to claim 1, wherein 
that the metal of the supporting body has a greater hardness than the metal of the pressing sleeve (Figs. 1 and 3, MR retains its shape during deformation of PH2 by the press tool PW, therefore, MR has a greater hardness than PH2 similar to the applicant’s invention as disclosed on page 7 of the specification in the last paragraph that recites “supporting body 8 has a greater hardness than the metal of the pressing sleeve 12. Thus, the pressing sleeve 12 can be plastically deformed during pressing, while the support body 8 retains its shape to a large extent or completely”.).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uponor (DE 202015105417) in view of Paini (US 4,330,142).
Uponor discloses the fitting according to claim 1 and the retaining region includes axially extending teeth (Fig. 1 and In [0021] of the English translation discloses LGB as a longitudinally grooved area, therefore, between each groove defines a tooth and LGB can be interpreted as teeth), but does not explicitly disclose the retaining region has at least 10 axially extending holding teeth.
In the related field of pipe couplings including nipples inserted into pipes, Paini teaches a fitting (Fig. I) having a support body (For example and not limited to, Fig. XVII and Fig. XVI, shows at least one embodiment of a support body) that includes a retaining region with at least 6 axially extending teeth (Fig. XVII and Fig. XVI, six teeth at 81 or 82) to prevent unwanted rotation and preventing leakage of pressurized fluid (In 2:60-68 and 3:1-9).
	It would have been obvious to one having ordinary skill in the art to have modified the number of teeth in the retaining region of Uponor to include at least six teeth in order to have the advantage of an adequate number of teeth to prevent unwanted rotation and preventing leakage of pressurized fluid as taught by Paini.
	Further, While Uponor in view of Paini do not expressly disclose the retaining region has at least 10 axially extending holding teeth; the number of teeth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Uponor in view of Paini to have at least 10 axially extending holding teeth, as the number of teeth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a stronger grip to prevent unwanted rotation and accommodate for various pipe sizes that may require more teeth. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Response to Arguments
Changes to the Abstract filed on 06/24/2022 are accepted. 

Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Uponor does not disclose a structure that is capable of having the pressing sleeve being able to obtain by means of the sealing teeth a metallic seal with a metal pipe without any additional soft seal because of the two O-rings adjacent LGB, however, claim 1 recites “wherein the supporting body and the pressing sleeve are able to obtain by means of the sealing teeth a metallic seal with a metal pipe without any additional soft seal” in lines 16-17 which is a functional recitation that does not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP § 2114. In this case, the indicated teeth as attached to the image of claim 1 above and also found in Fig. 2 at EO are capable of obtaining a metallic seal with a metal pipe without the O-rings OR2 since the O-rings are separate parts capable of being removed. See Figs. 3-4 and in paragraph [0023] of the English translation that discloses the pressing tool PW presses the sleeve PH2 against pipe KR into the depressions V to ensure reliable tightness which is similar to the applicant’s invention shown in Fig. 1 where a tool 20 that crimps a sleeve 12 against a pipe to fit into a depression between 24. Therefore, the coupling of Uponor is capable of obtaining by means of the sealing teeth a metallic seal with a metal pipe without the O-rings OR2. If applicant intends to claim a fitting without gaskets or sealing rings, then it must be positively claimed. 
In response to applicant’s argument that rib projections of Paini do not correspond to teeth and are not suitable for forming metallic seals as they merely serve to provide a rough surface over which a resilient rubber or plastic end section of a flexible hose is placed, however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Uponor was relied on for teaching a metallic seal and Paini was relied on for teaching a numerical value of longitudinal teeth. Further, the longitudinal ribs 81 and 82 of Paini are not merely for surface roughness because in 9:62-68 to 10:1-16 discloses the projections formed on the nipple results in “a non-leaking and fluid-tight seal” between the hose 100 and the nipple 60. Therefore, the combination of Uponor and Paini would suggest to one of ordinary skill in the art to have at least 10 axially extending holding teeth. Additionally, the applicant’s specification does not provide any criticality of the number of teeth other than the teeth are used to absorb torsional forces and one of ordinary skill in the art would question whether less than 10 or more than 16 teeth would produce non-obvious and unexpected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679